Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-2 were previously pending and subject to the non-final office action mailed April 27th, 2022. In the Response, submitted July 25th, 2022, claim 1 was amended and no new matter was added. Therefore, claims 1-2 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on July 25th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on page 4 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 5 of this final office action. 
	On page 4 of the Response, the Applicant argues the following:
	“As amended, claim 1 relates to solving the problem of a power shortage in an area by selecting at least one FCV to be dispatched to the power shortage area from the plurality of FCVs available for dispatch such that the total amount of power supply from the selected FCV is equal to or greater than the amount of power shortage in the power shortage area based on the available FCV information and power shortage information and dispatching the selected FCV to the power shortage area. Furthermore, since the available FCV information includes information about the fuel tank capacity and magnitude of power output of the fuel cell available for dispatch, the power shortage in the power shortage area can be effectively solved. Accordingly, the claims now clearly recite a practical application of any alleged abstract idea […]”.
	The Examiner respectfully disagrees that these amended features integrate the judicial exception into a practical application. The Examiner notes “the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (see MPEP 2106.04 (a)(2)(III)). As such, a human using mental steps would be able to practically perform the steps directed towards collecting information associated with available FCVs and a power shortage amount in an area, analyzing the collected information (including fuel tank capacities and magnitude of power outputs associated with each FCV) to determine an available FCV with a total amount of power supply that is equal to or greater than the amount of power shortage in the area, and selecting the FCV to be dispatched to provide power to the power shortage area. Thus, these claimed features that purportedly result in effectively solving a power shortage in a power shortage area are considered to be a part of the abstract idea and are, at best, considered to be an improvement to the abstract idea itself.  The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)).

	Moreover, as a whole, the claimed invention is directed towards an FCV management institution that is configured to manage and dispatch a plurality of FCVs based on a dispatch request, where “FCV management device 210 may manage a plurality of fuel cell vehicles 400 owned by public institutions, companies, and residents in each area 100” (¶ [0016], Applicant’s Specification). Accordingly, the features for an FCV management institution to manage and dispatch FCVs (owned by individual proprietors) in response to dispatch requests recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). Further, the FCV itself that is “configured to provide power to the power shortage area” is considered to be an additional element that is merely generally linking the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	The Examiner notes the “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (see MPEP 2106.04 (d)(I)). Accordingly, the incorporation of the claimed FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, features for automatically forming computer readable dispatch requests, and the FCV configured to provide power to a power shortage area into the independent claim 1 do not integrate the judicial exception into a practical application as they are considered to be additional elements that are either recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components or generally linking the use of the abstract idea to a particular technological environment.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on page 4 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-2 have been fully considered but are moot in view of the amended rejection that may be found starting on page 12 of this final office action. 
	On page 4 of the Response, the Applicant argues that the prior art of record, namely Kong, Kizaki, Dudar, and Bridges, does not teach or suggest the amended features of claims 1-2. 	Further, the Applicant argues “Sato only discloses supplying power to a plurality of vehicles from one vehicle as a power supply and does not disclose selecting the vehicle used for the power supply from a plurality of available vehicles. Accordingly, Sato neither discloses nor suggests selected an FCV to be dispatched from a plurality of FCVs according to the power output and fuel tank capacity of each FCV”. The Examiner submits that Sato is not relied upon for teaching the features for selecting an FCV to be dispatched from among plurality of FCVs, but rather the features for selecting an FCV based on the power output and fuel tank capacity. As discussed herein, starting on page 19, Kong/Dudar teaches the features for selecting an FCV from among a plurality of FCVs to respond to a power requirement request based on stored vehicle characteristic data. Accordingly, the teachings of Sato in combination with the teachings of Kong/Dudar render claim 1 obvious, as discussed on pages 27-28 herein. 

	Further, in view of the amendments to claims 1-2, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-2 that may be found starting on page 12 herein. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.

	Claim 1 recites, in part:
A FCV management institution including an FCV management device […] to manage a plurality of FCVs; and
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II).

A dispatch management system […] to manage dispatch of the plurality of FCVs;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).


The dispatch management system […] to: receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about a fuel tank capacity and magnitude of power output of a fuel cell included in the FCV that is available for dispatch […], and register the received available FCV information […];
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)). 

Receive power shortage information including information indicating occurrence of a power shortage and information about amount of power shortage, from a […] power shortage area where the power shortage has occurred;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)).

Select at least one FCV to be dispatched from FCVs available for dispatch, so that the total amount of power supply from FCV to be dispatched in equal to or greater than the amount of power shortage in the power shortage area, based on the available FCV information registered […] and the received power shortage information; 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)). 

 […] form a computer readable dispatch request and send the dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area.
This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).

Thus, claim 1 and 2, by virtue of dependence, recite an abstract idea as discussed above.

Further, claim 2 recites, in part, “wherein the dispatch management system makes an FCV disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on FCV dispatch records, and sends the FCV disposition proposal to the FCV management device”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)). 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 recite the additional elements of a FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, an FCV configured to provide power to a power shortage area, features for electronic recordkeeping (registering FCV information in a database), retrieving data from a memory (selecting an FCV based on information registered in a database), features for automatically forming computer readable dispatch requests using a computer, and features for transmitting data over a network (receiving/sending information to an FCV management device). The FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, and features for automatically forming computer readable dispatch requests using a computer are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network are considered to be additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the FCV that is configured to provide power to a power shortage area is considered to be an additional element that is merely generally linking the abstract idea (collecting information, analyzing information, and displaying a particular result of the analysis) to a particular technological environment (see MPEP 2106.05(h)). 
	Accordingly, the FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, FCV configured to provide power, features for automatically forming computer readable dispatch requests using a computer, features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 

	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2 are merely left with an FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, FCV configured to provide power, features for automatically forming computer readable dispatch requests using a computer, and features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network. 
	Claims 1-2 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, features for electronic recordkeeping, retrieving data from a memory, and transmitting/receiving data over a network are considered to be additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, retrieving information from a memory, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping, retrieving information from a memory, and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The FCV management device, FCV management system, FCV management database, dispatch management database, memory storing executable instructions, and features for automatically forming computer readable dispatch requests using a computer are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Furthermore, the FCV that is configured to provide power to a power shortage area is considered to be an additional element that is merely generally linking the abstract idea (collecting information, analyzing information, and displaying a particular result of the analysis) to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-2, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Dudar et al. U.S. Publication No. 2019/0270387, hereafter known as Dudar, in further view of Sato et al. JP2016140224A, hereafter known as Sato.

Claim 1: Kong teaches the following:

	An FCV dispatch system configured to dispatch at least one […] vehicle (FCV), the system comprising: a FCV management institution including an FCV management device having a FCV management database to manage a plurality of FCVs; and
	Kong teaches “a computer-operated meta-exchange system for providing load management for a power grid […] includes a plurality of software-driven sub-systems stored on a memory device operatively connected to the computer for aggregating power in order to facilitate continuous demand response and for emergency purposes” (¶ [0014]); “The plurality of software driven sub-systems may include […] an intelligent management sub-system comprising a microprocessor, a software protocol and database for collecting, archiving, analyzing and communicating power grid energy information […] a safety and security sub-system comprising a plurality of sensors and switches for theft detection, fault detection, isolation and recovery from a blackout […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power source connectable to the power grid” (¶ [0015]); “ The meta-exchange system may include a database” (¶ [0022]).
	Thus, Kong teaches a computer-operated meta-exchange system configured to facilitate energy demand responses for emergency purposes and comprises a database, intelligent management subsystem, safety and security sub system, and a vehicle dispatch sub system comprising a plurality of vehicles; equivalent to a FCV management institution including an FCV management device having a FCV management database to manage a plurality of FCVs. 

	A dispatch management system […] to manage dispatch of the plurality of FCVs,
	Kong teaches “The plurality of software driven sub-systems may include at least the following sub-systems in cooperative communication with each other: […] an intelligent management sub-system comprising a microprocessor, a software protocol and database for collecting, archiving, analyzing and communicating power grid energy information […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power source connectable to the power grid” (¶ [0015]); “vehicle dispatch sub-system may be operable to communicate with in-vehicle units associated with a plurality of electrically powered vehicles” (¶ [0018]); “dispatch system can broadcast a request to recall fleet vehicles to a “base,” where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]). 
	Thus, Kong teaches a system including a vehicle dispatch sub system that may communicate and broadcast requests to a plurality of vehicles to provide power at a particular location (equivalent to a dispatch management system configured to manage dispatch of the plurality of vehicles).

	Wherein the dispatch management system comprises a memory storing executable instructions and is programmed to:
	Kong teaches “The meta-exchange system operates over a communications network and includes a plurality of software-driven sub-systems stored on a memory device operatively connected to the computer for aggregating power in order to facilitate continuous demand response and for emergency purposes” (¶ [0014]); “The software in memory 42 may include one or more separate programs, each of which comprises an ordered listing of executable instructions for implementing logical functions […] the software in the memory 42 includes a […] meta-exchange system […] a vehicle dispatch system 160” (¶ [0092]).
	Thus, Kong teaches that the vehicle dispatch subsystem may be stored on a memory device comprising software/executable instructions for implementing the logical functions; equivalent to wherein the dispatch management system comprises a memory storing executable instructions. 

receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch […], from the FCV management device;
	Kong teaches “ vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation. In such situations, the in-vehicle unit can be alerted through the dispatch system, which uses GPS tracking to detect vehicles within a certain proximity” (¶ [0082]). 
	Thus, Kong teaches a system configured to detect, via GPS tracking, vehicles within a certain proximity, such that these detected vehicles can be alerted by the dispatch system (equivalent to receiving available vehicle information about at least one vehicle that is available for dispatch, from the vehicle management device). 

Receive power shortage information including information indicating occurrence of a power shortage and information about amount of power shortage, from a computer arranged in a power shortage area where the power shortage has occurred;
	Kong teaches “vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation” (¶ [0082] ); “using the system integrated safety and security sub-system to generate an emergency power request” (¶ [0027]); “ Each of the plurality of subscribers may be a power consumer and a renewable power generator” (¶ [0017]); “a docking and interface sub-system […] communicatively coupled to each of the plurality of subscribers for determining the analytics from appliance usage” (¶ [0015]); “The docking and interface sub-system may be operable to determine analytical data on appliance use associated with the power consuming appliance.” (¶ [0022]); “an appliance-based operating system” (¶ [0093]); “The digital dashboard and power monitoring system 200 provides inputs to the intelligent management system 120 through communicating with a plurality of building automation and metering systems to collect, archive, analyze and communicate energy information and storing this in a database” (¶ [0086]);“method of load management may involve the following steps […] receiving an emergency demand for power” (¶ [0028]); “method may involve determining whether the emergency power request is due to one of a power outage” (¶ [0037]); “When a subscriber demand for power is an emergency demand for power, the method may involve […](b) using the system integrated intelligent management system to determine whether the emergency power request is due to one of a power outage, a voltage dip and a peak shaving event […] (f) provide available emergency power to the subscriber based on subscription level” (¶ [0027]); “At step 491, there is a calculation of the amount of power needed to bring the area's losing power back to the base load power levels. At step 492, emergency vehicles are redeployed to the areas that are losing power” (¶ [0189]).
	Thus, Kong teaches a system comprising a plurality of operatively connected subsystems that are configured to monitor/collect/analyze energy information from a plurality of subscriber appliances (comprising appliance based operating systems), power generators, building automation systems, and metering systems. Further, the subsystems may utilize the collected information to determine whether an emergency demand for power is due to a power outage, voltage dip, or peak shaving event. Further, the system may calculate the amount of power needed in a particular area and subsequently deploy emergency vehicles to provide power; equivalent to receiving power shortage information including information indicating occurrence of a power shortage and information about amount of power shortage, from a computer arranged in a power shortage area where the power shortage has occurred.

Select at least one FCV […] suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered […];  
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); ““dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]); “The vehicle dispatch system 160 communicates with a plurality of in-vehicle units, each preferably comprising a smartcard, of electric vehicles having power equipment connected to the power grid 14.” (¶ [0080]); “The in-vehicle unit can further include a cellular mobile set that is embedded in the unit to transmit status information from the smartcard to the server 20. Wireless communication can also be used as a form of enforcement to identify any illegal or unauthorized vehicle” (¶ [0081]). 
	Thus, the system of Kong is configured to locate vehicles near an affected location with an emergency situation, such that these vehicles may be assigned and directed to the affected location to supply power; equivalent to selecting at least one vehicle suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information. Further, Kong teaches that the vehicle dispatch system may communicate wirelessly with a vehicle to determine whether it is an illegal or unauthorized vehicle to connect to the power grid; equivalent to selecting at least one registered FCV. Further, the operatively coupled subsystems of Kong can monitor/collect/analyze information energy information, determine whether an emergency power request is due to a power outage, and store the data in a database; equivalent to power shortage information registered in a database.  

Automatically form a computer readable dispatch request and send the dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area. 
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); “ vehicle dispatch sub-system may be operable to communicate with in-vehicle units associated with a plurality of electrically powered vehicles, each of the vehicles having a power source which is connectable to the power grid” (¶ [0022]); “dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]).
	Thus, the system of Kong is configured to receive an emergency power request and locate vehicles near an affected location, such that the dispatch sub system may communicate with these vehicles to assign and direct them to the affected location to supply power; equivalent to automatically forming a computer readable dispatch request and send the dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area.

	Although Kong teaches a system configured to receive emergency power requests and locate vehicles near an affected location, such that a vehicle dispatch sub system may communicate with these vehicles to direct them to the affected location to supply power, Kong does not explicitly teach that these vehicles are fuel cell vehicles (FCVs). Further, although Kong teaches a system configured to receive emergency power requests and locate vehicles near an affected location, such that a vehicle dispatch sub system may communicate with these vehicles to direct them to the affected location to supply power, Kong does not explicitly teach that the vehicle dispatch subsystem has a dispatch management database to manage dispatch of the plurality of FCVs. Further, Kong does not explicitly teach receiving available FCV information including information about a fuel tank capacity and magnitude of power output of a fuel cell included in the FCV that is available for dispatch from the FCV management device. Further, Kong does not explicitly teach selecting at least one FCV having a fuel cell whose output is suitable for resolving the power shortage in the power shortage area, from FCVs available for dispatch, based on the available FCV information and the power shortage information registered in the dispatch management database.

	However, Dudar teaches the following:
	A dispatch management system having a dispatch management database to manage dispatch of the plurality of FCVs;
	Dudar teaches “in response to receiving a power request, selecting, by the server, one or more of the first vehicles and the second vehicles based on the vehicles characteristics and the power request, and instructing the selected ones of the first vehicles and the second vehicles to proceed to a location associated with the power request” (¶ [0005]); system 300 includes the primary vehicle(s) 100, the secondary vehicle(s) 102, a computing device 302, and a power management server 304” (¶ [0027]); “a power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] the primary and secondary vehicles send vehicle characteristics and their locations to the power management server” (¶ [0019]); “ The vehicles 100 and 102 may be […] fuel cell vehicles, etc.” (¶ [0020]). 
	Thus, Dudar teaches a system comprising a power management server that is configured to receive vehicle characteristic/location data and dispatching vehicles to a location associated with a power request, where the vehicle may be fuel cell vehicles; equivalent to a dispatch management system having a dispatch management database to manage dispatch of the plurality of FCVs.

receive available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about […] and magnitude of power output of a fuel cell included in the FCV that is available for dispatch, from the FCV management device, and register the received available FCV information in the dispatch management database; 

	Dudar teaches “a power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] From time to time, the primary and secondary vehicles send vehicle characteristics and their locations to the power management server. The vehicle characteristics includes whether it is a primary or secondary vehicle […] and/or current fuel level, etc. […] Using the locations of the primary and secondary vehicles and their vehicle characteristics, the power management server selects one or more of the primary and secondary vehicles to proceed to the location associated with the power requirement” (¶ [0019]); “The power management server 304 selects one or more of the vehicles 100 and 102 to respond to the request. The selection is based on several factors, including […] the fuel level of the vehicles 100 and 102, and/or the type of power the vehicles 100 and 102 are able to generate, etc. For example, the power management server 304 may exclude vehicles 100 and 102 that have fuel levels that indicate that the vehicle 100 and 102 cannot generate power for at least a threshold period of time.” (¶ [0030]).
	Thus, Dudar teaches a power management server that is configured to receive/manage vehicle characteristic/location data that may indicate a current fuel level of the vehicle, where the system may instruct an available vehicle with a suitable fuel level that is capable of generating power for at least a threshold period of time to proceed to a location associated with a power requirement; equivalent to receiving available FCV information including information about at least one FCV of the plurality of FCVs that is available for dispatch and information about a magnitude of power output of a fuel cell included in the FCV that is available for dispatch, from the FCV management device and register the received available FCV information in the dispatch management database.

	
Receive power shortage information including information indicating occurrence of a power shortage and information about amount of power shortage, from a computer arranged in a power shortage area where the power shortage has occurred;
	Dudar teaches “An operator interacts with the computing device 302 (e.g., via an application, via a website, etc.) to input power requirements to the power management server 304 […] the power requirement may specify a street address (e.g., “29 Calle Washington”) or coordinates” (¶ [0029]);  “power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] For example, a hospital may need power to operate a wing after a natural disaster” (¶ [0019]); “the power management server 304 determines if the vehicle(s) 100 and 102 selected at block 710 are suitable to meet the requirements of the request” (¶ [0042]); “ The power management server 304 selects one or more of the vehicles 100 and 102 to respond to the request. The selection is based on several factors, including […] the fuel level of the vehicles 100 and 102, and/or the type of power the vehicles 100 and 102 are able to generate, etc. For example, the power management server 304 may exclude vehicles 100 and 102 that have fuel levels that indicate that the vehicle 100 and 102 cannot generate power for at least a threshold period of time.” (¶ [0030]). 

	Thus, Dudar teaches a power management server that is configured to receive a power requirement request from a client device (such as from a hospital after a natural disaster) indicating a power requirement at a particular location. Accordingly, the system may select an available vehicle that is capable of meeting the power requirement and has a suitable fuel level to proceed to a location associated with the power requirement request; equivalent to receiving power shortage information including information indicating occurrence of a power shortage and information about amount of power shortage, from a computer arranged in a power shortage area where the power shortage has occurred.

Select at least one FCV to be dispatched from FCVs available for dispatch, so that the total amount of power supply from FCV to be dispatched is equal to or greater than the amount of power shortage in the power shortage area, based on the available FCV information registered in the dispatch management database and the received power shortage information;

Dudar teaches “An operator interacts with the computing device 302 (e.g., via an application, via a website, etc.) to input power requirements to the power management server 304 […] the power requirement may specify a street address (e.g., “29 Calle Washington”) or coordinates” (¶ [0029]);  “power management server coordinates provision of power in a geographic area based on a power requirement at a location and available sources of power (e.g., primary vehicles, secondary vehicles, external generators, buildings, etc.) near that location […] For example, a hospital may need power to operate a wing after a natural disaster […] The primary and secondary vehicles are communicatively coupled to the power management server via an external network (such as the Internet) […] the primary and secondary vehicles send vehicle characteristics and their locations to the power management server […]  The vehicle characteristics includes whether it is a primary or secondary vehicle […] and/or current fuel level, etc. ” (¶ [0019]); “the power management server 304 determines if the vehicle(s) 100 and 102 selected at block 710 are suitable to meet the requirements of the request” (¶ [0042]); “ The power management server 304 selects one or more of the vehicles 100 and 102 to respond to the request. The selection is based on several factors, including […] the fuel level of the vehicles 100 and 102, and/or the type of power the vehicles 100 and 102 are able to generate, etc. For example, the power management server 304 may exclude vehicles 100 and 102 that have fuel levels that indicate that the vehicle 100 and 102 cannot generate power for at least a threshold period of time.” (¶ [0030]). 
	Thus, Dudar teaches a power management server that is configured to receive a power requirement request from a client device (such as from a hospital after a natural disaster) indicating a power requirement at a particular location. Further, the power management server is configured to collect and manage vehicle characteristics data received from a plurality of vehicles, including data indicative of a current fuel level associated with each vehicle.  Accordingly, the system may select an available vehicle (based on vehicle characteristic data captured by the server) that is capable of meeting the power requirement and has a suitable fuel level to generate power for at least a threshold period of time to proceed to a location associated with the power requirement request; equivalent to selecting at least one FCV to be dispatched from FCVs available for dispatch, so that the total amount of power supply from FCV to be dispatched is equal to or greater than the amount of power shortage in the power shortage area, based on the available FCV information registered in the dispatch management database and the received power shortage information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong with the teachings of Dudar by substituting the fuel cell vehicles configured to provide power at locations indicated in power requirement requests, as taught by Dudar, for the vehicles that are dispatched by the system of Kong to provide power to areas affected by emergency power outage situations. One of ordinary skill in the art would have been motivated to make this modification when one considers that the system of Kong and Dudar are compatible as they share capabilities and characteristics; namely, they are both systems directed towards dispatching vehicles to supply power at locations that have been affected by an emergency. Furthermore, one of ordinary skill in the art would have been motivated to modify the system of Kong with the teachings of Dudar by making this simple substitution, as described above, with the purpose to further help “mitigate and reverse climate change” (¶ [0061]), as suggested by Kong. 

	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong with the teachings of Dudar by incorporating the power management server configured to receive a power requirement request that indicates a power requirement at a particular location, receive fuel cell vehicle (FCV) characteristic/location data from a plurality of FCVs that may indicate a current fuel level of the vehicle and select an available FCV (from among a plurality of FCVs) that is capable of meeting the power requirement and has a suitable fuel level to generate power for at least a threshold period of time to proceed to the location associated with the power requirement request, as suggested by Dudar, into the system of Kong that is configured to dispatch vehicles to supply power at locations affected by an emergency. One of ordinary skill in the art would have been motivated to incorporate such features into the system of Kong with the purpose to “determine which vehicles 100 and 102 are eligible to be selected” (¶ [0041]) and determine which vehicles “are suitable to meet the requirements of the request” (¶ [0042]), as suggested by Dudar. Accordingly, such features would further “help improve the grid's capability of maintaining sustainability” (¶ [0206]), as suggested by Kong. Further, one of ordinary skill in the art would have recognized that the teachings of Dudar are compatible with the system of Kong as they share capabilities and characteristics; namely, they are both systems directed towards dispatching vehicles to supply power at locations that have been affected by an emergency. 

	Although Kong/Dudar teaches a system that is configured to collect fuel cell vehicle (FCV) characteristic/location data associated with a plurality of FCVs and select an available FCV that is able to generate a threshold amount of power to respond to a power requirement request, Kong/Dudar does not explicitly teach that the received information is indicative of a fuel tank capacity of the at least one FCV of the plurality of FCVs and selecting the at least one FCV based on the fuel tank capacity. 

	However, Sato teaches the following:
Receive available FCV information including information about at least one FCV […] and information about a fuel tank capacity and magnitude of power output of a fuel cell included in the FCV that is available for dispatch, from the FCV management device […];
Select at least one FCV […] so that the total amount of power supply from FCV to be dispatched is equal to or greater than the amount of power shortage in the power shortage area, based on the available FCV information […]. 
	Sato teaches “The present invention […] is to provide a power feeding system and a distributed power feeding device capable of charging a plurality of target vehicles using a power feeding vehicle” (¶ [0006]); “A power feeding system for achieving the above object comprises a plurality of charging devices used to charge a target power storage device mounted on a target vehicle, and feed power supplied from a power feeding storage device mounted on a power feeding vehicle […] A feed determination unit that determines whether or not to feed the uncharged vehicle based on the amount of power that can be fed, and the feed determination unit determines to feed the uncharged vehicle” (¶ [0007]); “According to this configuration, charging of a plurality of target vehicles can be performed using a power supply vehicle […] when the uncharged vehicle is identified, it is determined whether or not the power supply to the uncharged vehicle is performed based on the amount of power that can be supplied, and it is determined that the power supply to the uncharged vehicle is performed.” (¶ [0008]); “the feed vehicle 200 is a fuel cell bus (FC bus) having a fuel cell 201 and a fuel tank 202, and a feed storage device 203 having a larger capacity than the target storage device 101” (¶ [0021]).
	Further, Sato teaches “About the said feed system, it is based on the position information acquisition part which acquires the information of the present position of the said feed vehicle […] and the fuel consumption information of the said feed vehicle. The electric power necessary amount calculating unit which calculates the electric power necessary for movement, which is the electric energy required for the electric powered vehicle to move from the current position to the stand […] it is preferable that a value obtained by subtracting the movement required power amount from the power amount that can be generated by the power feeding vehicle is the power supplyable power amount. […] According to this configuration, it is possible to determine whether or not power can be supplied to the uncharged vehicle while securing the amount of power necessary for the power-supplied vehicle to move from the current position to the stand” (¶ [0010]); “as shown in FIG. 2, in step S104, the distributed power supply device control unit 32 calculates a producible electric energy Cr which is an electric energy that can be generated by the power supply vehicle 200 […] the distribution / feed control unit 32 generates the electric energy Cr that can be generated based on the current charge state of the power storage device 203 and the remaining amount of fuel (for example, hydrogen) stored in the fuel tank 202” (¶ [0044]); “Although the specific calculation mode is arbitrary, for example, with respect to the total amount of power that can be generated when the power storage device 203 is fully charged and the fuel of the fuel tank 202 is full. A configuration may be considered in consideration of the current charging rate of the power storage device 203 and the ratio of the remaining fuel to the total capacity of the fuel tank 202 […] Note that the total amount of power that can be generated by the power supply vehicle 200 may be, for example, several times to several tens times the battery capacity Cc of the target vehicle 100” (¶ [0045]). 
	Thus, Sato teaches a power feeding system comprising a power supply vehicle (having a fuel cell and fuel tank) that may be used to provide electrical power to a target uncharged vehicle. The power feeding system may determine whether a particular power supply vehicle has a necessary amount of electric energy required to move from the current position of the power supply vehicle to the location of the target uncharged vehicle in addition to the electrical energy required to recharge/feed the target vehicle. Further, the system may determine whether the power supply vehicle should supply power to the uncharged vehicle based on an amount of power that can be supplied by the supply vehicle, where the amount of power that can be supplied is based on the amount of power required to move the power supply vehicle to the uncharged vehicle location subtracted from the amount of power that can be generated by the power supply vehicle. Further, the amount of power that can be generated/output by the power supply vehicle is calculated with consideration to the fuel tank capacity of the power supply vehicle or a ratio of the remaining fuel to the total capacity of the fuel tank of the power supply vehicle; equivalent to receiving available FCV information including information about at least one FCV and information about a fuel tank capacity and magnitude of power output of a fuel cell included in the FCV that is available for dispatch. Further, the power feed system may determine that the power supply vehicle should supply power to the uncharged vehicle based on the calculations described above; equivalent to selecting at least one FCV so that the total amount of power supply from FCV to be dispatched is equal to or greater than the amount of power shortage in the power shortage area, based on the available FCV information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong/Dudar with the teachings of Sato by incorporating the features for determining whether a particular fuel cell vehicle should be used to supply power to an uncharged battery device by calculating an amount of power that can be generated by the particular fuel cell vehicle based on a fuel tank capacity of the fuel cell vehicle, as taught by Sato, into the system of Kong/Dudar that is configured to collect fuel cell vehicle (FCV) characteristic/location data associated with a plurality of FCVs and select an available FCV that is able to meet a power requirement and generate a threshold amount of power to respond to a power requirement request. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Kong/Dudar to collect fuel tank capacity information associated with a plurality of FCVs, calculate an amount of power that can be generated by the FCV based on the fuel tank capacity information, and selecting/dispatching an appropriate FCV from among a plurality of available FCVs to respond to a power requirement request based on the amount of power that the FCV is able to generate. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further improve the determination of which vehicles “are suitable to meet the requirements of the request” (¶ [0042]), as suggested by Dudar.  Accordingly, such features would further “help improve the grid's capability of maintaining sustainability” (¶ [0206]), as suggested by Kong.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Dudar et al. U.S. Publication No. 2019/0270387, hereafter known as Dudar, in further view of Sato et al. JP2016140224A, hereafter known as Sato, in further view of Bridges et al. U.S. Patent No. 10,892,639, hereafter known as Bridges. 

Claim 2: Kong/Dudar/Sato teaches the limitations of claim 1. 
	Although Kong/Dudar/Sato teaches a system configured to manage and dispatch a plurality of FCVs to areas affected by emergent power outage events, Kong/Dudar/Sato does not explicitly teach that the dispatch management system makes a disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on dispatch records, and sends the disposition proposal to the FCV management institution. 

	However, Bridges teaches the following:
	Wherein the dispatch management system makes an […] disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one […] required to resolve a power shortage in the frequent power shortage area, based on […] dispatch records, and sends the […] disposition proposal to the […] management device.
	Bridges teaches ““Electric resource” as used herein typically refers to electrical entities that can be commanded to do some or all of these three things: take power (act as load), provide power (act as power generation or source), and store energy. Examples may include battery/charger/inverter systems for electric or hybrid vehicles” (col. 4: 38-44). Further, “Across vast numbers of electric vehicle batteries, connection trends are predictable and such batteries become a stable and reliable resource to call upon, should the grid or a part of the grid […] experience a need for increased or decreased power” (col. 5: 2-7). Further, “flow control server 106 constitute a scheduling system that has multiple functions and components […] data collection (gathers real-time data and stores historical data); projections via the prediction engine 704, which inputs real-time data, historical data, etc.; and outputs resource availability forecasts; optimizations built on resource availability forecasts, constraints, such as command signals from grid operators” (col. 12: 60- col. 13: 2). Further, Bridges teaches “scheduling function can enable a number of useful energy services, including: ancillary services, such as rapid response services and fast regulation; energy to compensate for sudden, foreseeable, or unexpected grid imbalances” (col. 13: 6-12). Further “power aggregation system 100 […] controls the load presented by many charging/uploading electric vehicles 200 to provide power services (ancillary energy services) such as regulation and spinning reserves” (col. 13: 16-19). 
	Thus, Bridges teaches a system that may determine electric vehicle connection trends and may call upon/schedule the electric vehicles to perform ancillary power services, such as providing power to a power grid to compensate for sudden, foreseeable grid imbalances, where a prediction engine may input real-time data/historical data and output resource availability forecasts to respond to the foreseeable grid imbalances in an area. This feature is equivalent to a system that makes a vehicle disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one vehicle required to resolve a power shortage in the frequent power shortage area, based on vehicle dispatch records, and sends the vehicle disposition proposal to the management device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong/Dudar/Sato with the teachings of Bridges by incorporating a feature for analyzing historical data to determine electric vehicle resource availability in order to generate schedules for the electric vehicles to provide power services in response to foreseeable grid imbalances in an area, as taught by Bridges, into the system of Kong/Dudar/Sato that is configured to dispatch FCVs to supply power at particular location. One of ordinary skill in the art would have been motivated to make this modification when one considers “these predictions help to guide predictions of total system availability as well as to determine a more accurate cost function for resource allocation” (col. 10: 29-32), as suggested by Bridges. Further, one of ordinary skill in the art would have recognized that the teachings of Bridges are compatible with the system of Kong/Dudar/Sato as they share capabilities and characteristics; namely, they are both systems directed towards calling upon vehicles to provide ancillary power to a power source in response to a need for increased power in the power source’s area.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628